I agree with the majority's affirmance of the case sub judice.
However, I disagree with the section of the opinion which addresses the merits of plaintiffs' appeal.
The opinion finds plaintiffs failed to proffer the excluded evidence and thus have failed to exemplify their error. The opinion further states since the substance of the excluded evidence was not revealed from the context within which evidence was developed at trial, this court cannot determine whether the excluded evidence prejudiced plaintiffs.
The opinion then apparently disregards its initial finding that plaintiffs failed to exemplify their error and then, in a glaring internal contradiction, addresses the merits of plaintiffs' appeal, including an inexplicable analysis of the relevancy of the excluded evidence and the fact plaintiffs were not prejudiced by the trial court's rulings. Absent abject speculation, I cannot understand how the opinion addresses the merits of plaintiffs' appeal by considering the substance of the same evidence plaintiffs failed to proffer and which was not apparent from the context of trial.
I would have found plaintiffs failed to exemplify their error and affirmed the trial court's granting of defendants' motions in limine. I would not have addressed plaintiffs excluded evidence since plaintiffs failed to preserve their error by a proffer and the excluded evidence is not contained in the trial court record. *Page 450